DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 5/19/2021 from which Claims 1-4 and 7-20 are pending, wherein Claims 1 and 7 are amended.  Claims 11-20 are withdrawn, and Claims 5-6 are canceled.      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 5/19/2021.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reservoir must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112(a)
Claims 1-4 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-4 and 8-10, Claim 1 recites “. . . an antifog hydrophilic layer comprising a polyurethane-based polymeric matrix”.  Also Claim 1 recites “. . .  a first hydrophobic nanolayer, comprising fluorinated organic silicon, on top of the hydrophilic layer and bonding covalently to the polymeric matrix of the hydrophilic layer.”  The specification as filed discloses at:  1) ¶s 009, 012, 014, 027, 030, and 037 polyurethane polymeric matrix with surface attachment of hydrophobic moieties and of polyurethane; 2) ¶s 027, 034 and 039 covalent bonding of a component of hydrophobic layer and hydrophilic layer of siloxane functionality and silica.  These written descriptions, as a Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in 
Claim Rejections - 35 USC § 112(b)
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1-4 and 6-10, claim 1 recites “. . . an antifog hydrophilic layer comprising a polyurethane-based polymeric matrix, silica-based nanoparticles, and migratory surfactant compounds only on a first surface of the lens providing a reservoir of the surfactant compounds adapted to migrate to the first surface of the lens.”  The recitation in unclear, vague and indefinite as to what structure the antifog coating, the antifog hydrophilic layer the polyurethane-based polymeric matrix, or the migratory surfactant compounds themselves provide the reservoir.  
Additionally Claim 1 recites “. . . a first hydrophobic nanolayer, comprising fluorinated organic silicon, on top of the hydrophilic layer and bonding covalently to the polymeric matrix of the hydrophilic layer.”  This recitation is vague, unclear and indefinite for two reasons.  First is whether “the polymeric matrix” is the same or 
Claims 2 and 10 recite “hydrophobic nanolayer” whereas Claim 1 from which these claims depend recites a “first hydrophobic nanolayer” which lacks clarity and is indefinite as to whether “hydrophobic nanolayer” of Claims 2 and 10 are the same or another different from the “first hydrophobic nanolayer”.  
Claims 9 recites “hydrophilic layer” while Claim 1 from which these claims depend recites “an antifog hydrophilic layer”.  The recitation of Claim  9 are unclear and indefinite whether such “hydrophilic layer” is the same or different from an antifog hydrophilic layer.  Also the term “hydrophilic layer” lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as obvious over U.S. 2019/0056529, Zhu et al. (hereafter “Zhu”) in view of U.S. 2006/0204766, Zieba et al. hereinafter “Zieba”) evidenced by U.S. 2012/0243093, Tonar et al. (hereinafter “Tonar”) further in view of U.S. 2015/0118501, Lu et al. (hereinafter “Lu”) further in view of U.S. 2011/0287244, Murayama et al. (hereinafter “Murayama”) and further in view of U.S. 2001/0044021, Ogawa et al (hereinafter “Ogawa”).     
U.S. 2001/0044021, Ogawa et al (hereinafter “Ogawa”) in view of U.S. 2015/0118501, Lu et al. (hereinafter “Lu”) further in view of U.S. 2011/0287244, Murayama et al. (hereinafter “Murayama”).   
Regarding Claims 1-2 and 9-10 , Zhu discloses in the entire document particularly in the abstract and ¶s 0012, 0014-0016 and 0020 and Figs. 1-3 and examples a coating for a transparent optical article, such as a lens of polycarbonate for eyeware {reading on transparent optical material of the pending claims}, includes a bottom coating having at least one hydrophilic resin binder and at least one surfactant, forming an anti-fogging layer, and a top coating overlying the bottom coating, forming an anti-reflective layer. The top coating includes nanopores, which may be less than 150 nm in size.  As shown in FIG. 1 the coating may be applied to a top surface and a bottom surface of the optical substrate.  In FIG. 2, the coating may be applied to a single surface, {reading on first surface of the lens of the pending claims} such as the top surface, of the optical substrate.  From ¶ 0014 and example 1, the binder of the bottom coating may be, but is not limited to, polyurethane like a polyurethane-based antifog coating of Visgard Premium Plus from FSI Coating Technologies Corp. {reading on polyurethane-based polymeric matrix of the pending claims}.  Also the at least one kind of surfactant, which may or may not {reading on migratory of the pending claims} be bonded onto the resin binder.  The at least one surfactant may be cationic, anionic or non-ionic, and formulated to give hydrophilicity with water contact angle <40 degrees, or, further, <20 degrees.  The bottom coating forms an anti-fogging layer, where the pending claim 9 for 4-15 µm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.     
From ¶ 0015 the top coating is a nanoporous coating with the porosity ranging from 30% to 90%, and pore size <150 nm.  The nanopores are considerably smaller than the wavelengths of visible light, so that light scattering is minimized, and ensuring the top coating is transparent and not hazy.  The thickness of the top coating may be in the range 70-200 nm {reading on nanolayer of the pending claims}.  The most preferable thickness is selected by a quarter of wavelength of incident light that needs to be canceled.  The main component of the top coating is a transparent, dielectric and non-water-soluble {reading on hydrophobic or the pending claims} oxide, fluoride, nitride or sulfide, like MgFx, where the suffix "x" means they might be off-stoichiometry.   
The porosity of the top coating not only lowers its refractive index, making it a good anti-reflective coating, but also enables water vapor to be absorbed and to penetrate the top coating, facilitating the contact of condensed water with the hydrophilic groups on bottom coating {reading on the hydrophobic nanolayer applied only on the top of the hydrophilic layer applied on the first surface of the lens for pending Claim 2}.  Thus, a uniform water film instead of droplets form on the surface of 
Zhu does not expressly disclose fluorinated organic silicon in the first hydrophobic layer.  
Zieba discloses in the abstract and ¶s 0013-0016, 0022-0023 and 0034 an anti-moisture and soil-repellent coating and a method of preparing the same includes a fluorinated alkyl ether polymer having a functionalized silane {reading on fluorinated organic silicon of the pending claims} that is applied to a non-oxide surface to provide a durable anti-moisture and soil-repellant coating for relatively inert surfaces, such as Mg2, without the need for a primer layer.  From ¶s 0013-0016 such a fluorinated organic silicon compound has the general formula (1) Rm--Si--Xn (1) where R includes the fluorinated alkyl ether repeat unit, X is an alkoxy group, a chloride, or an amine group, and m+n equals 4.  For example, poly(perfluoropropyl ether) functionalized with a tri-methoxy silane group and poly(perfluoroethyl ether) functionalized with a silazane group, are two such compounds.  Such compounds having the simplified formula CF3--[CH(CF3)--CH2--O--]x--CONCH3--(CH2)3--Si--(OC2H5)3 Formula (2) where x=7-11.  Notably, this compound also includes a divalent linking group (i.e., --CONCH3--(CH2)3--).  Of course, compounds similar in structure and function to that shown in formula (2) are also within the scope of the instant invention.  In particular, both N-methyl-N-(-triethoxypropyl)-2-[α-heptafluoropropoxy [Poly(oxy(trifluoromethyl)-1,2-ethanediyl)]tetrafluoropropionamide, available from SynQuest Laboratories Inc., and Optool DSXTM.  Notably, fluorinated silanes for these anti-moisture and soil-2 anti-reflection surfaces, where they also protect against delamination and provide an anti-fogging treatment.  Advantageously, these anti-moisture and soil-repellent coatings do not significantly change the optical properties of the antireflection coating.  Of course, the anti-moisture and soil-repellent coatings are also suitable for other optical components, such as MgF2 lenses.  The strong adherence between the anti-moisture and soil-repellent coatings and the relatively inert surfaces is believed to arise from the porous nature of the latter.  For example, when materials such as MgF2 are deposited on a substrate using a vacuum deposition process, a porous film is created.  The level and extent of the porosity varies with the deposition conditions and the material that is deposited.  When fluorinated silanes diffuse into these pores, they react with water that has been adsorbed and/or chemisorbed into the pores from the vacuum chamber. The diffused fluorinated silane molecules then become physically trapped through cross-linking and hydrogen bonding, and thus firmly anchor the anti-moisture and soil-repellent coating.  Example 1 shows the contact angle with water of the fluorinated silane bonded to the MgF2 layer was 116-117 degrees {i.e. hydrophobic}.  Tonar evidences at ¶ 0091 that hydrophobic surfaces tend to have water contact angles greater than about 90 degrees.  Given the fluorinated silanes are adsorbed and/or chemisorbed into the pores of the MgF2 and cross-linked {i.e. covalently bonded} with MgF2, in the low refractive index material layer of the antireflective coating, the fluorinated silanes are in the in the MgF2 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Zhu a coated lens as afore-described with the antifog hydrophilic layer and the hydrophobic nanolayer anti-reflective layer with MgF2, where from Zieba the anti-reflective nanolayer of MgF2 of Zhu includes a fluorinated alkyl ether polymer having a functionalized silane {i.e. fluorinated organic silicon} as shown to be combined with MgF2 low refractive material in an anti-reflective layer motivate to have anti-moisture and soil-repellant properties as for the lens of Claims 1-2 and 9.  Furthermore the combination of Zieba and Zhu has a reasonable expectation of success because each has MgF2 hydrophobic low refractive index layer of as anti-reflective layer on lenses and Zieba discloses the fluorinated alkyl ether polymer having a functionalized silane do not interfere with optical properties.    
However Zhu disclosing the antifog hydrophilic layer does not expressly disclose that such antifog hydrophilic layer has silica-based nanoparticles.   
Lu directed as is Zhu as modified to hydrophilic films for lenses discloses in the abstract and at ¶s 0007-0014, 0022-0024, 0032-0033, 0057-0089 coating compositions are described comprising an aqueous polymeric dispersion; a crosslinker; and an acid or salt of a polyalkylene oxide.  Also described are articles, like lenses (See ¶s 0118-0120), comprising the dried and cured coating composition disposed on a substrate as well as a method a providing an anti-fog 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Zhu as modified by Zieba a coated lens as afore-described with the antifog hydrophilic layer and the hydrophobic nanolayer anti-reflective layer with MgF2, including a fluorinated alkyl ether polymer having a functionalized silane {i.e. fluorinated organic silicon} as shown to be combined with MgF2 low refractive material in an anti-reflective layer, as afore-described, where from Lu surface treated silica nanoparticles of the hydrophilic coating of Lu with polyurethane polymer matrix and unreacted surfactant, remaining surfactant and silica nanoparticles with reactive silane is combined with the polyurethane-based binder with unbonded surfactant antifog 
However Zhu as modified by Zieba and Lu does not expressly disclose that the surfactant is a migratory surfactant.  
Murayama is directed to a hydrophilic film for goggles like Zhu as modified are directed to hydrophilic films for lenses as disclosed in the abstract and at ¶s 0010-0018, 0026-0027, 0136-0146, 0149 and 0196 (1) a hydrophilic film comprising a hydrophilic layer formed by using a hydrophilic composition on a polyester film, wherein the hydrophilic composition contains 80% by weight or more of a hydrophilic polymer based on a total solid content of the hydrophilic composition.  For the hydrophilic film the hydrophilic polymer contains at least one polar group selected from a group shown below and an alkoxysilyl group: Polar group: --CONH2, --COOM and –OH, like that formed by a composition containing at least one compound selected from tetramethoxysilane and 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Zhu as modified by 
However Zhu as modified does not expressly disclose that the covalent bonding is to the polymeric matrix.  
Ogawa discloses in the abstract and at ¶s 0002, 0006-0020, 0033-0049, 0058-0070, 0082, 0089, 0101 and 0110-0111, Figs 1-5 and example 1 at least 2)m(CH2)nSiRqX3-q, where m is an integer of from 1 to 15, n is an integer of from 0 to 15 provided that the total of m and n is an integer of from 10 to 30 and R is an alkyl or an alkoxyl group, or F(CF2)m'(CH2)n'A(CH2)pSiRqX3-q, where m represents an integer ranging from 1 to 8, n' represents an integer ranging from 0 to 2, p represents an integer ranging from 5 to 25, q represents an integer ranging from 0 to 2, X represents a halogen atom or an alkoxyl group, R represents an alkyl or an alkoxyl group, and A represents --O--, a --COO-- or --Si(CH3)2—{i.e. fluorinated organic silicon}.  The transparent substrate such as glass is made hydrophobic and free of contamination.  From ¶ 0033 the transparent substrate material may be a plastic material such as acrylic resins and polycarbonate resin, which can be used in addition to glass, although glass is most extensively used {i.e. transparent optical material}.  From ¶ 0008 a transparent substrate comprises at least one monomolecule film formed as an outer most surface layer on at least one surface of a transparent substrate either directly or indirectly via a protective film {i.e. only on one side for Claim 2}.  The monomolecule film contains a hydrophobic group and is bonded through covalent bonding to the surface of the substrate or of the protective film.  From ¶s 0016-0020 the molded transparent substrate is contacted with a non-aqueous solvent containing a material having at least two chlorosilyl groups after which washing of the transparent substrate with a non-vY3-v) group or an alkoxysilane (Si(OW)vY3-v) group at one end of the molecule and a hydrocarbon group or fluorine-substituted carbon at the other end of the 1 to C6) or lower alkoxyl group (for example C1 to C6), and W represents a lower alkyl group.  Among the silane-based surface active compounds mentioned above, chlorosilane-based surface active compounds are preferred because they can reliably undergo a chemical adsorption reaction to form a chemically adsorbed monomolecule film at room temperature. Among the chlorosilane-based surface active compounds, those having a trichlorosilane group (v is 3) are preferred because siloxane bonds intervene between adjacent adsorbed molecules.  Further, in order to increase the concentration of the adsorbed molecule, the silane-based surface active compound having a straight chain is preferred.  Examples of especially preferred chlorosilane-based surface active compounds are those represented by the formulas:  R1--SiClvY3-v (C), where R1 is an alkyl group of at least 6 (preferably 8 to 22) carbon atoms which may contain a vinyl (CH2=CH--) or ethynyl group or may be interrupted by a COO group or by a silicon or oxygen atom.  In Example 1 a chloroform solution containing 80 wt. % n-hexadecane and 12 wt. % carbon tetrachloride a silane-based surface active compound represented by a formula: CH2=CH--(CH2)16--SiCl3 containing vinyl groups (CH2=CH--)2 (see FIG. 1) is dissolved to a concentration of 3 x10-3 to 5 x10-2 Mol.  A glass substrate 1 as a transparent substrate was dipped into the solution and held at room temperature for one hour.  The surface of the glass substrate 1 contained a number of hydroxyl groups and a reaction took place between the chlorosilyl groups (--SiCl) in the chlorosilane-based surface active 
    PNG
    media_image1.png
    114
    406
    media_image1.png
    Greyscale
 is formed on the substrate surface.  The glass substrate 1 was then washed with Freon 113 to remove the material remaining on the surface without any reaction, followed by washing the surface with water or exposing the surface to air to react with moisture in the air.  The --SiCl group was changed to a --SiOH group as in formula 2:  
    PNG
    media_image2.png
    177
    424
    media_image2.png
    Greyscale
.  Each silanol group (--SiOH) was then dehydrated and crosslinked to form a siloxan bond (--Si O--) as in formula 3: 
    PNG
    media_image3.png
    84
    333
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    78
    305
    media_image4.png
    Greyscale
  Thus, an adsorbed monomolecule protective film 3 containing a vinyl group 2 was formed as a single layer on the surface in a chemically coupled form via oxygen atoms (see FIG. 1).  The glass substrate is then irradiated in an atmosphere containing oxygen or N2 (or in air) with about 3 Mrads of an energy beam (e.g., electron beam, X-rays, gamma rays, ultraviolet 2) group 5 (in case of nitrogen atmosphere) as shown in FIG. 3.  The hydroxyl, amino, and/or imino groups may be formed in air.  It is possible to process the vinyl groups arranged on the surface in plasma containing O2 or N2 as well to form an adsorbed monomolecule protective film 3-1 (see FIG. 4) with attached --OH groups as shown in FIG. 2 or an adsorbed monomolecule protective film 3-2 with attached --NH2 groups as shown in FIG. 3.  Finally, a solution of a mixed solvent composed of 80 wt. % n-hexane, 12 wt. % carbon tetrachloride and 8 wt. % chloroform was prepared by dissolving a silane-based surface active compound containing fluorine represented by a formula: F(CF2)m(CH2)nSiRqX3-q (A), where m represents an integer ranging from 1 to 15, n represents an integer ranging from 0 to 15, the sum of m and n ranges from 10 to 30, q represents an integer ranging from 0 to 2, R represents an alkyl or an alkoxyl group, and X is a halogen atom or an alkoxyl group; or F(CF2)m'(CH2)n'A(CH2)pSiRqX3-q (B), where m' represents an integer ranging from 1 to 8, n' represents an integer ranging from 0 to 2, p represents an integer ranging from 5 to 25, q represents an integer ranging from 0 to 2, X represents a halogen atom or an alkoxyl group, R represents an alkyl or an alkoxyl group, and A represents --O--, a --COO-- or --Si(CH3)2 in a concentration of the order of 2 x10-3 to 5 x 10-2 Mol.  The glass substrate with the adsorbed monomolecule protective film 3-1 (Fig. 4) or 3-2 (Fig. 5) formed thereon was dipped in to the solution and held therein for one hour. The --OH group, --NH group or --NH2 group were exposed on the substrate 2 groups. Thus covalent bonds were formed on the surface, represented as the following formula 4. 4.  This reaction proceeds substantially the same as above in formulas 1 to 3.  Thus, a highly concentrated monomolecule film lamination 7 is formed on the surface of the glass substrate such that an adsorbed monomolecule film 6 {i.e. hydrophobic layer} containing fluorine is chemically bonded to a lower adsorbed monomolecule film 3-1 as shown in FIG. 4 or to a lower adsorbed monomolecule film 3-2 as shown in FIG. 5 {i.e. hydrophilic layer}.  Also from ¶s 0045, 0047 and 0101 a substrate may be obtained by chemically adsorbing the above-mentioned material containing a chlorosilane group on both surfaces of a transparent substrate.  Both surfaces are then treated as described above to form silanol groups.  The surface on which it is desired to leave a hydrophilic monomolecule film is then coated with an aqueous solution of a water-soluble polymer material, e.g., polyvinyl alcohol or prulane {reading on a polymer matrix for the hydrophilic layer}.  A chemically adsorbed monomolecule film containing a hydrophobic group is then formed on the other surface of the substrate.  A chemically adsorbed hydrophilic monomolecule film on the other surface of the substrate provides a transparent substrate with an antifogging effect on the surface (See ¶ 0047).  From ¶ 0101 when chemically adsorbing a monomolecule film using a non-aqueous solvent incorporating carbon fluoride groups and chlorosilane groups, an aqueous solution containing polyvinyl alcohol was also coated as a hydrophilic film.  The 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative from MPEP 2144.06   Art Recognized Equivalence for the Same Purpose [R-6] < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE> in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-
For Claim 10, Zhu in view of Zieba further in view of Lu further in view of Murayama and further in view of Ogawa is applied above along with the disclosures of Ogawa ¶s 0008, 0020, 0055, 0082, 0089 and 0101 of at least one monomolecule film formed as an outer most surface layer on at least one surface of a protective layer as a hydrophilic film, where an adsorbed monomolecule protective film 3 containing a vinyl group 2 was formed as a single layer with a thickness from about 2 to 3 nm on the surface in a chemically coupled form via oxygen atoms (see FIG. 1).  From ¶ 0082 a single layer of chemically adsorbed monomolecule film 12 containing fluorine was formed in a state chemically coupled to the windshield glass 11 by siloxane bonds, as shown in FIG. 7.  From Fig. 10 a chemically adsorbed monomolecule film 24 containing fluorine was formed to a thickness of about 1.5 nm. over the entire glass surface in a state of pending Claim 10 from 2-15 nm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.     
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Zhu as modified by Zieba, Lu and Murayama a coated lens as afore-described with the antifog hydrophilic layer and the hydrophobic nanolayer anti-reflective layer with MgF2, including a fluorinated alkyl ether polymer having a functionalized silane {i.e. fluorinated organic silicon} as shown to be combined with MgF2 low refractive material in an anti-reflective layer with surface treated silica nanoparticles in the hydrophilic polyurethane polymer matrix and unreacted surfactant, remaining surfactant coating, where the silica nanoparticles with reactive silane is combined with the polyurethane-based binder with unbonded surfactant antifog hydrophilic 
Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as obvious over Zhu in view of Zieba further in view of Lu and further in view of Murayama and further in view of Ogawa and further in view of WO 2017/199249 Benny Nov, Shamir Optical Ind. as applicant hereinafter referred to as “Shamir”.    
Regarding Claims 3-4 and 8, Zhu in view of Zieba further in view of Lu and further in view of Murayama and further in view of Ogawa is applied as to Claim 1 and although Zhu as modified also with Ogawa discloses at ¶ 0008 that the hydrophobic layer having a nanometer thickness from ¶ 0082 can be on both surfaces, Ogawa does not expressly disclose a transparent coating of hard coat or antireflective coating on a 
Shamir directed to the same field of coated lenses as Ogawa and the pending application discloses in the abstract, Fig. 3 and ¶s 0005-0006 and 0041, an optical article with a transparent antireflective (“AR”) coating disposed on the back side or concave side of the optical article, lens, and may also have another {i.e. transparent} AR coating on the front side with reduced transmission of UV and visible light.  In Fig. 3 the reference number 314 is a front surface of the lens {i.e. second surface}.  The front surface 314 may be coated with multiple layers, collectively referred to as coating layers 320.  The coating layers 320 can include, for example, a hard coating 322, an anti-reflection coating 324 {i.e. transparent coating {for Claim 3}, a hydrophobic top coating 326 {i.e. on top of the AR transparent coating for Claim 4}, and a grip coating 328, among others.  Many lens manufacturing processes involve machining the back surface of the lens blank with a free form generator, and in these cases, the lens blank front surface can be pre-coated and fully processed.  Given such transparent coatings of hard coat, AR coat and hydrophobic top coat are on the front side of the lens is spectacles which are the very same coats as Applicants pending application is the same order then for Claim 8 the hydrophobic layer on the hydrophilic layer on the base material would be on the back side of the lens because the front side is occupied.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under 
Claim 7 is rejected under 35 U.S.C. 103 as obvious over Zhu in view of Zieba further in view of Lu and further in view of Murayama and further in view of Ogawa and further in view of U.S. 20080108773, Wicks et al (hereinafter “Wicks”).       
For Claim 7, Zhu in view of Zieba further in view of Lu and further in view of Murayama and further in view of Ogawa is applied as to Claim 1, however Zhu as modified does not expressly disclose polyhedral oligomeric silsesquioxane particles in the polyurethane.   
Wicks discloses in the abstract and at ¶s 0006-0008 a polyurethane dispersion containing polyhedral oligomeric silsesquioxane (POSS) nanoparticles, comprising reacting a POSS with a diisocyanate in the presence of acetone, reacting the resulting compound with a polyol and an ionic compound selected from the group consisting of an acidic diol or sodium sulfonate to form an isocyanate prepolymer chain, extending the isocyanate prepolymer chain by adding a diol, and forming an aqueous dispersion. Also, a polyurethane dispersion or film comprising a homogeneously distributed polyurethane bound POSS prepolymer.  Materials, such as films, produced with POSS particles have improved tensile properties as evidenced by an increased modulus of elasticity and surface hardness compared to the control materials with no POSS particles present. Also, the materials, such as films, have a more homogenous distribution of POSS particles throughout the material when acetone is used as a solvent to form the polyurethane/POSS prepolymer.  POSS particles that are evenly distributed in the polyurethane prepolymer may be said to have a homogeneous distribution within the prepolymer, and furthermore, POSS particles that are 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Zhu as modified by Zieba, Lu and Murayama and Ogawa a coated lens as afore-described with the antifog hydrophilic layer and the hydrophobic nanolayer anti-reflective layer with MgF2, including a fluorinated alkyl ether polymer having a functionalized silane {i.e. fluorinated organic silicon} as shown to be combined with MgF2 low refractive material in an anti-reflective layer with surface treated silica nanoparticles in the hydrophilic polyurethane polymer matrix and unreacted surfactant, remaining surfactant coating, where the silica nanoparticles with reactive silane is combined with the polyurethane-based binder with unbonded surfactant antifog hydrophilic layer, where a low molecular weight nonionic surfactant, an anionic surfactant, a cationic surfactant, an amphoteric surfactant or fluorine-based surfactant as from Zhu as modified is with or as the unreacted surfactant as a migratory surfactant with the silane-based surface active compound having a chlorosilane group or an alkoxysilane group at one end of the molecule and a hydrocarbon group or fluorine-substituted carbon at the other end of the molecule in a hydrophobic nanolayer layer, as afore-described for Claim 1, where from Wicks the polyurethane includes POSS nanoparticles having even distribution in the polyurethane prepolymer including a water-based dispersion with reasonable expectation of success from the teachings of Wicks of 
Response to Arguments
Applicants arguments and declaration filed 05/19/2021 have been considered and are persuasive in regards to the former rejection under 35 U.S.C. 112(a) for scope of enablement which has been withdrawn.  However the arguments for the other outstanding rejections are moot in view of the new grounds of rejection set forth above to reject the claims as amended.   
Applicants submission of a declaration and a product sheet for Visgard premium plus does not match the description in the specification at ¶ 037 of a hydrophilic coating known in the art, for example, the commercial coatings: Visguard (FSI).  Even if the product sheet did match the description of the product sheet is for a specific polyurethane-based thermal cure coating with particular solution and cured coating properties and recommended operating guidelines.  Also the declaration refers to features that are not in the current pending claims.  It is noted that relying on features not recited in the current pending claims such as silica based material of nanostructured POSS, particular migratory surfactants, backbone PUR polymer and fluorinated organo-siloxanes do not distinguish over the cited prior art like because the features are not in the recited claims.  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787